Citation Nr: 0842676	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-11 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar 
spine disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran provided testimony at a May 2008 hearing before 
the undersigned.  A transcript of that proceeding is 
associated with the claims folder.  

The issue of service connection for a thoracolumbar spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 1999 rating decision the RO 
denied entitlement to service connection for a left hip 
disorder.  

2.  The evidence submitted since the time of the December 
1999 decision denying service connection for a left hip 
disorder is redundant, does not relate to an unestablished 
fact, and does not raise a reasonable possibility of 
substantiating the veteran's current claim.  




CONCLUSIONS OF LAW

1.  The December 1999 rating decision, which denied service 
connection for a left hip disorder, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received since the time of the decision in 
December 1999 denying service connection for a left hip 
disorder is not new and material, and the claim for service 
connection for a low back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran initially submitted a claim for left hip injury 
or condition in August 1999.  In November 1999, the RO, 
considering the veteran's claim, his service treatment 
records, and VA treatment records dated October 1998 to 
September 1999, issued a rating decision that denied service 
connection because the claim was not well grounded.  
Specifically there was no substantiated relationship between 
the veteran's hip problem and disease or injury in service.  
The veteran then sent a personal statement dated November 
1999 in which he described the fall from a ladder in Vietnam.  
In December 1999 the RO issued another rating decision, again 
denying the claim for lack of an established relationship 
between the veteran's current hip disorder and disease or 
injury in service.  In May 2000 the veteran submitted a 
notice of disagreement along with copies of his service 
treatment records, his DD 214, and a copy of a Physician's 
Questionnaire, dated January 2000 and signed by an APRN 
(advance practice registered nurse), pertaining to the 
veteran's ability to work.  The RO issued its statement of 
the case in February 2001.  The veteran never perfected his 
appeal; therefore the December 1999 rating decision became 
final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.1103. 

The veteran submitted his current claim for pain in his hip 
in January 2005.  As general rule, a claim shall be reopened 
and reviewed if new and material evidence is presented or 
secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new but not material, then the inquiry ends and the claim 
cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  VA may then proceed to the merits of the claim on 
the basis of all of the evidence of record.

The evidence associated with the claims file subsequent to 
the December 1999 rating decision consists of current VA 
treatment records, the December 2004 Social Security 
Administrative Law Judge's decision regarding the veteran's 
claim for disability payments as well as the reports and non-
VA medical treatment records gathered for that claim, and 
statements by the veteran.  However, the Board finds that 
this additional evidence is not new and material, and as 
such, the claim for service connection is not reopened and 
remains denied.  

While the current VA treatment records and the extensive 
Social Security disability claim documentation could be 
called "new" in the sense that they had not previously been 
included in the claim file, at no time do these records 
indicate a diagnosis of the veteran's hip disorder or 
indicate that his left hip disorder was in any way the result 
of an incident or incidents of the veteran's active service.  
In a January 1999 report prepared for the veteran's Social 
Security disability claim, the veteran is reported to have 
mentioned the fall from a guard tower in Vietnam, onto a pile 
of rocks, as a possible source of his hip disorder; however, 
in this same report, the veteran also attributed his hip pain 
to lots of wear and tear and his employment on backhoes.  No 
further etiology of the veteran's left hip pain is given.  
Therefore these documents are not "material."  See Reonal 
v. Brown, 5 Vet. App. 458 (1993); Morton v. Principi, 3 Vet. 
App. 508 (1992) (observing that evidence of the veteran's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).  

Therefore, none of the evidence submitted since the time of 
the RO's December 1999 decision constitutes new and material 
evidence sufficient to reopen the veteran's previously-denied 
claims.  This is to say that, by itself, or when considered 
with the previous evidence of record, the newly-received 
evidence does not relate to an unestablished fact necessary 
to substantiate the veteran's claims.  Under the 
circumstances, the veteran's appeal as to the reopening of 
the finally denied claim of entitlement to service connection 
for his left hip disorder is denied.

Duty to Assist and Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in April 2005, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the March 2006 
Statement of the case and the April 2008 Supplemental 
Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  In any event, because new and material 
evidence has not been submitted to reopen a claim for service 
connection for left hip disorder, any questions regarding a 
disability rating and effective date are now moot.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the April 2005 notice 
letter of record does satisfy the requirements under Kent.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was not afforded a VA examination regarding 
the left hip disorder.  The Board finds that VA was not under 
an obligation to afford such an examination.  The appellant 
has not submitted new and material evidence to reopen that 
claim.  38 C.F.R. §3.159(c)(4)(iii) states that paragraph 
(c)(4) applies to a claim to reopen a finally adjudicated 
claim only if new and material evidence is presented or 
secured.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a left hip disorder is not 
reopened; the appeal is denied.


REMAND

In January 2005 the veteran submitted his claim seeking 
entitlement to service connection for a back injury.  In his 
statement he described an incident during his service in 
Vietnam in which there was a mortar attack on his base.  As 
the veteran climbed down the ladder from the guard tower to 
determine the damage, the veteran was knocked off the ladder 
by the force of an explosion.  He described being knocked to 
the ground, having the wind knocked out of him, and then 
getting up to check on the source of the fire.  Service 
treatment records are silent in this regard.

In May 2004, a VA x-ray examination found a superior endplate 
depression at T12, with less than 25% height loss and mild 
kyphosis at T11-T12.  The examiner thought this "may" 
represent an old compression fracture.

The veteran submitted a November 2004 statement from an ARPN 
(advanced practice registered nurse) stating the veteran had 
chronic back pain, a history of an old fracture in his back, 
and that the veteran's trauma during his service "could" 
account for the old fracture.  

A December 2004 brief statement from a VA resident stated 
that the T12 old compression fracture "may" have occurred 
during the veteran's traumatic injury while in service.  

The veteran was afforded an August 2005 VA examination for 
his back disability.  The examination was conducted by a 
contract physician who had some access to the veteran's VA 
treatment records; however there is no indication that he 
reviewed the claims file, or received any patient history 
other than from the veteran himself.  He repeated the 
veteran's history of the fall from the guard tower ladder in 
1968 and noted the compression deformity at T12 (presumably 
old), the degenerative disc changes at C5-6, and at L4-5.  He 
then opined the condition more likely than not originated 
from "a described fall, while in service in 1968."

Given the aforementioned medical reports of record, the Board 
finds that further development is necessary to clarify 
whether the veteran's back condition is casually related to 
his described fall in service and to reconcile the submitted 
opinions.  The Court has held that, when the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
etiology of the veteran's thoracolumbar 
back disability.  All necessary tests and 
studies should be accomplished and all 
complaints and clinical manifestations 
should be reported in detail.  

The claims folder must be reviewed in 
conjunction with the above evaluation, and 
the examination report must clearly 
indicate that such review was performed.  
The examiner is asked to opine whether it 
is at least as likely as not (50 percent 
or greater probability) that any back 
disability present was incurred or related 
to active military service.  

The examiner is asked to consider the 
veteran's history, the service treatment 
records, and the various statements from a 
VA nurse and resident.  All opinions 
should be accompanied by a complete 
rationale.

2.  Thereafter, readjudicate the claim of 
entitlement to service connection for a 
back disability.  If the benefit sought is 
not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


